Order entered October 24, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00671-CV

                              HERMELINDA SOTO, Appellant

                                                V.

                                 ANSELMO SOTO, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00802

                                            ORDER
       We REINSTATE this appeal from the trial court's judgment partitioning by sale certain

real property co-owned by the parties. We abated the appeal after being informed appellee had

passed away and probate proceedings were pending concerning his estate. Our abatement order

directed the parties to file a status report no later than October 16, 2017 informing us whether an

executor had been appointed. In accordance with that order, appellee's counsel of record has

informed us the probate proceedings continue, and a status conference is scheduled November

15, 2017. Appellee's counsel asks we stay the appeal for another sixty days to allow “the

underlying probate matters” be resolved.
       We GRANT the request and ORDER the parties to file another status report within sixty

days of this order. We DIRECT the Clerk of the Court to send a courtesy copy of this order to

the Honorable Maricela Moore, Presiding Judge of the 162nd Judicial District Court.

       We ABATE the appeal. It shall be reinstated no later than December 22, 2017.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE